DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with US Patent Application No. 17/072,431 (now Patent 112315538 B2). Accordingly, the earliest effective filing date of the claimed invention was recognized as 10/16/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 11-12 of U.S. Patent No. 11,231,538  B1 (referred to hereinafter as “Pat 538”) in view of Araki et al (US 20150301266 A1; “Araki”).
Table 1
Claim 1 of Instant Application
Claim 1 of Pat 538
A backlight module having an active region and a border region adjacent to the active region, comprising:
an optical plate;
a light source disposed corresponding to the optical plate and emitting a light to the optical plate; and
a reflection-reducing component, wherein the optical plate is disposed on the reflection-reducing component in the border region.
A backlight module, comprising: 
a light guide plate comprising a surface having a main region and a peripheral region surrounding the main region; 
a reflective component disposed adjacent to the surface and corresponding to the main region; 
a reflection-reducing component disposed adjacent to the surface and corresponding to the peripheral region; and 
a light source emitting a light to a side of the light guide plate; 
wherein a reflectivity of the reflection-reducing component is less than a reflectivity of the reflective component; 
wherein the backlight module further comprises an active region and a border region surrounding the active region, and 
the reflection-reducing component is disposed in the border region.


Re Claim 1:
As shown in Table 1 above, with the exception of underlined limitations of the instant application, Claim 1 of Pat 538 either explicitly  or inherently discloses the limitations of the claim.
With regard to the light source, Claim 1 of Pat 538 at least suggests the light source is disposed corresponding to the optical plate due to the citation of a light source emitting a light to a side of the light guide plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized Pat 538 as at least suggesting the light source is disposed corresponding to the optical plate.
Pat 538 does not explicitly disclose the optical plate is disposed on the reflection-reducing component.
Araki teaches an optical plate (light guide plate 24) is disposed on a reflection-reducing component (24 disposed on first and second light absorbing members 31 and 32, respectively as shown in at least Fig 2 and described in at least ¶ 0047).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light guide member in Claim 1 of Pat 538 to be disposed on the reflection-reducing component in Claim 1 of Pat 538 according to the optical plate and reflection-reducing configuration taught in at least principle by Araki for the benefit of absorbing light at the periphery of the optical plate in an upper and lower location (Araki: Fig 5 and at least ¶¶ 0058-0061).
Re Claim 2: Claim 8 of Pat 538 further discloses the limitations of the claim.
Re Claim 6-7: Claims 11-12 of Pat 538 further discloses the limitations of the claim.
Re Claim 8: 
Claim 1 of Pat 538 does not explicitly disclose the light source is disposed adjacent to a side of the optical plate.
Araki teaches a light source (LED 22, Fig 5) is disposed adjacent to a side of the optical plate (adjacent to a side of 24, Fig 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source and optical plate in Claim 1 of Pat 538 (as configured in view of Araki) according to the configuration of the light source and optical plate as taught in at least principle by Araki for the benefit of obtaining a definitive configuration for the backlight.
Re Claim 9: Claim 1  of Pat 538 further discloses the limitations of the claim.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-12 of Pat 538 in view of An et al (US 20140104877 A1; “An”).
 As shown in Table 1 above, with the exception of underlined limitations of the instant application, Claim 1 of Pat 538 either explicitly  or inherently discloses the limitations of the claim.
With regard to the light source, Claim 1 of Pat 538 at least suggests the light source is disposed corresponding to the optical plate due to the citation of a light source emitting a light to a side of the light guide plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized Pat 538 as at least suggesting the light source is disposed corresponding to the optical plate.
Pat 538 does not explicitly disclose the optical plate is disposed on the reflection-reducing component.
An teaches the optical plate (light guide plate 152, Fig 3) is disposed on a reflection-reducing component (disposed on first region 156a of light controller 156, Fig 3; the examiner notes 156a on the upper and lower surfaces of 152; 156a described in at least Para 0091).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light guide member in Claim 1 of Pat 538 to be disposed on the reflection-reducing component in Claim 1 of Pat 538 according to the optical plate and reflection-reducing configuration taught in at least principle by An for the benefit of absorbing light at the periphery of the optical plate in an upper and lower location (An: Fig 5 and at least ¶ 0091).
Re Claim 2: Claim 8 of Pat 538 further discloses the limitations of the claim.
Re Claim 3:
Claim 1 of Pat 538 further discloses a reflective component (see Table 1, above).
Claim 1 of Pat 538 does not explicitly disclose the reflective component is disposed adjacent to the reflection-reducing component, wherein the optical plate is disposed on the reflective component, a portion of the reflective component is disposed in the active region, and another portion of reflective component is disposed in the border region.
An teaches a reflective component (reflective sheet 153 and second region 156b, Fig 3; the examiner notes that 156b is disposed on the upper and lower surfaces 152) disposed adjacent to the reflection-reducing component (adjacent to 156a), wherein the optical plate (152) is disposed on the reflective component (shown in Fig 3), a portion of the reflective component (specifically 153) is disposed in the active region (shown in Fig 3 of An with the examiner’s annotations, below), and another portion of reflective component (specifically 156b) is disposed in the border region (shown in Fig 3, below).
Figure 3 of An with the examiner's annotations

    PNG
    media_image1.png
    635
    531
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the reflection-reducing component in Claim 1 of Pat 538 (as configured in view of An) according to the configuration of the reflection-reducing component as taught in at least principle by An for the benefit of obtaining a definite configuration for the reflection-reducing component. 
Re Claim 4-7: Claims 9-12 of Pat 538 further discloses the limitations of the claim.
Re Claim 8: 
Claim 1 of Pat 538 does not explicitly disclose the light source is disposed adjacent to a side of the optical plate.
An teaches a light source (light emitting diode 154, Fig 3) disposed adjacent to a side of the optical plate (adjacent to a side of 152, Fig 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source and optical plate in Claim 1 of Pat 538 (as configured in view of An) according to the configuration of the light source and optical plate as taught in at least principle by An for the benefit of obtaining a definitive configuration for the backlight.
Re Claim 9: Claim 1  of Pat 538 further discloses the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An.
Re Claim 1:
An discloses a backlight module (described below, shown in at least Figs 2-3) having an active region (region below 123, Fig 2) and a border region (region below 121) adjacent to the active region (configuration shown in Fig 2), comprising:
an optical plate (light guide plate 152, Fig 3);
a light source (light emitting diode 154) disposed corresponding to the optical plate (shown in Fig 3) and emitting a light to the optical plate (due to the configuration shown in Fig 3 and description in at least ¶¶ 0080-0081); and
a reflection-reducing component (first region 156a of light controller 156, Fig 3, ¶ 0091), wherein the optical plate (152) is disposed on the reflection-reducing component in the border region (disposed on 156a in the border region, shown in Fig 3 as well as Fig 3 with the examiner’s annotations, above).
Re Claim 2:
An further discloses a housing (bottom chassis 130) disposed adjacent to the optical plate (shown in Fig 3) and on the reflection-reducing component (at least indirectly on via printed circuit board 155).
Re Claim 3:
An further discloses a reflective component (reflective sheet 153 and second region 156b of 156) disposed adjacent to the reflection-reducing component (shown in Fig 3), wherein the optical plate (152) is disposed on the reflective component (shown in Fig 3), a portion of the reflective component (specifically 153) is disposed in the active region (shown in Fig 3 of An with the examiner’s annotations, above), and another portion of reflective component (specifically 156b) is disposed in the border region (shown in Fig 3 of An, above).
Re Claim 8:
An further discloses wherein the light source (154) is disposed adjacent to a side of the optical plate (shown in Fig 3).
Re Claim 9:
An further discloses wherein the optical plate (152) is a light guide plate (described as light guide plate 152 in at least ¶ 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over An.
An further discloses wherein a first width of the reflection-reducing component (length L1) between the housing component and the reflective component (specifically between 153 and 132) in the border region (the examiner notes that L1 is in the border region as shown in Fig 3 of An with the examiner’s annotations, above).
With further regard to widths, An at least suggests an equivalent width configurations to the claimed  first width of the reflection-reducing component is greater than or equal to a second width of the reflective component in the border region, wherein a ratio of the second width to the first width is in a range from 1:1 to 1:2 for the purpose of efficiently absorbing light (¶ 0096) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized An as at least suggesting an equivalent width configurations to the claimed  first width of the reflection-reducing component is greater than or equal to a second width of the reflective component in the border region, wherein a ratio of the second width to the first width is in a range from 1:1 to 1:2 for the purpose of efficiently absorbing light (¶ 0096).
Further, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)), and since An suggests discloses evidence of finding a routine results effective variable (described in at least ¶¶ 0094-0096), it would have been obvious to one of ordinary skill in the art before the effective filing date to arrive at the claimed width configurations for the purpose of efficiently absorbing light (¶ 0096).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Yuki et al (US 20180173058 A1; “Yuki”).
An does not disclose:
wherein the reflection-reducing component comprises a first glue layer and a substrate layer disposed on the first glue layer,
wherein the reflection-reducing component further comprises a second glue layer, and the substrate layer is disposed between the first glue layer and the second glue layer.
Yuki teaches a reflection reducing-member (bonding member 25 in Fig 2; base member 25a of 25 is described in at least ¶ 0071 as containing light absorbing material) comprises a first glue layer (layer of paired bonding layers 25b that is proximate to LED mounting portion 24; the examiner notes that bonding layers 25b are described as having adhesive property) and a substrate layer (base member 25a) disposed on the first glue layer (shown in Fig 2),
wherein the reflection-reducing member (25) further comprises a second glue layer (layer of 25b that is proximate to opposite plate surface 19 of light guide plate 19, Fig 2), and the substrate layer (25a) is disposed between the first glue layer and the second glue layer (25a is disposed between the pairs of 25b as shown in Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the reflection-reducing component of An according to the configuration of the reflection-reducing component as taught in at least principle by Yuki for the benefit of bonding the reflection-reducing component to the optical plate whilst simultaneously absorbing light (Yuki: Fig 4 and ¶ 0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al (US 20060126357 A1) and Zhao et al (US 11327219 B2), both disclose a reflection-reducing component.
Applicant’s representative is invited to schedule an interview with the examiner to discuss unclaimed features, such as the embodiments of the reflection-reducing component in Figs 10-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875